                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM MURRAY,                           :   CIVIL NO: 3:19-CV-02009
                                          :
            Plaintiff,                    :
                                          :
v.                                        :
                                          :   (Chief Magistrate Judge Schwab)
SCRANTON POLICE                           :
DEPARTMENT,                               :
                                          :
            Defendant.                    :

                                     ORDER
                                    .BSDI 
I. Introduction.

      This case comes before the Court for a statutorily mandated screening review

of the complaint. The plaintiff, William Murray (“Murray”), commenced this civil

rights action raising false arrest. In accordance with 28 U.S.C. § 1915(e)(2), we have

reviewed the complaint, and we conclude that the complaint fails to state a claim

upon which relief can be granted.



II. Factual Background and Procedural History.

      Murray, proceeding pro se and in forma pauperis, commenced this 42 U.S.C. §

1983 case by filing a complaint. Doc. 1. In his complaint, Murray names one
defendant—The Scranton Police Department.1 Id. Based on the affidavit of probable

cause Murray attached to the complaint, police arrested and charged Murray with

disorderly conduct, harassment, aggravated assault, and simple assault. Id. at 7, 8.

The affidavit of probable cause, states in full:

      On July 21, 2018 at approximately 1811 hours, Officer’s [sic]
      responded to the area of 1175 Kane Street for the report of a white male,
      wearing a gray shirt, cargo style pants and hat, firing a rifle at a
      dumpster in the rear of the Econo Lodge parking lot.

      Upon arrival, Officer’s [sic] located a male, returning to the vehicle that
      had been reported to be his. The male, William Murray, was taken into
      custody and admitted to being in the parking lot firing a pellet rifle that
      was just purchased at the dumpster. The rifle along with pellets were
      located in Murray’s room.

      Officer’s [sic] then spoke with the victim, who advised that he had been
      walking his dog and walked into the parking lot where Murray was
      firing the pellet rifle, the victim advised that Murray then turned and
      aimed the rifle at him and then followed him into the hotel, before
      returning to his room on the second floor. The victim indicated that he
      was in fear for his life as Murray aimed the rifle at him.

Doc. 1 at 5.

      Murray alleges that he gave consent for officers to retrieve the rifle and pellets

from his room, and that he admitted to test firing the rifle out at the dumpster. Id. at 2.

According to Murray, the police arrested him solely on hearsay evidence and did not



1
  Although the complaint references the alleged actions of various police officers
of the Scranton Police Department, none of these officers are identified by Murray
in the complaint, and only one is identified by the attached affidavit of probable
cause.
                                           2
obtain surveillance footage, talk to a witness, or question him about the incident. Id.

Murray claims that the assault charges filed against him are on his “permanent record

and background check,” and such charges can “impair chance of advancement,

training, and employment.” Id. Thus, Murray seeks $75,000 in punitive damages for

false arrest. Id.



III. Discussion.

   A. Screening of In Forma Pauperis ComplaintsCStandard of Review.

       This Court has a statutory obligation to conduct a preliminary review of pro

se complaints brought by plaintiffs given leave to proceed in forma pauperis.

Specifically, we are obliged to the complaint pursuant to 28 U.S.C. § 1915(e)(2)

which provides:

       (2) Notwithstanding any filing fee, or any portion thereof, that may
       have been paid, the court shall dismiss the case at any time if the court
       determines thatC
             (A) the allegation of poverty is untrue; or
             (B) the action or appealC
                   (i) is frivolous or malicious
                   (ii) fails to state a claim upon which relief may be
                   granted; or
                   (iii) seeks monetary relief against a defendant who is
                   immune from such relief.

       Under Section 1915(e)(2)(B)(ii), the court must assess whether a complaint

“fails to state a claim upon which relief may be granted.” This statutory text

mirrors the language of Rule 12(b)(6) of the Federal Rules of Civil Procedure,
                                          3
which provides that a complaint should be dismissed for “failure to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

      To state a claim for relief, a complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Rule 8 “does not require ‘detailed factual allegations,’ but it demands

more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). “A pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” Id. (quoting

Twombly, 550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked

assertions’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550

U.S. at 557). The complaint must “give the defendant fair notice of what the claim

is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007)

(quoting Twombly, 550 U.S. at 555). “In other words, a complaint must do more

than allege the plaintiff’s entitlement to relief. A complaint has to ‘show’ such an

entitlement with its facts.” Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d

Cir. 2009).

      In deciding whether to dismiss a complaint for failure to state a claim upon

which relief can be granted, a federal court “must accept all facts alleged in the

complaint as true and construe the complaint in the light most favorable to the


                                           4
nonmoving party.” Krieger v. Bank of America, 890 F.3d 429, 437 (3d Cir. 2018)

(quoting Flora v. County of Luzerne, 776 F.3d 169, 175 (3d Cir. 2015)). “[T]he

tenet that a court must accept as true all of the allegations contained in a complaint,

[however], is inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678. “[A] court

considering a motion to dismiss can choose to begin by identifying pleadings that,

because they are no more than conclusions, are not entitled to the assumption of

truth.” Id. at 679. In practice, this leads to a three-part standard:

          To assess the sufficiency of a complaint under Twombly and Iqbal,
          a court must: ‘First, take note of the elements a plaintiff must plead
          to state a claim. Second, identify allegations that, because they are
          no more than conclusions, are not entitled to the assumption of
          truth. Finally, where there are well-pleaded factual allegations, a
          court should assume their veracity and then determine whether they
          plausibly give rise to an entitlement for relief.’

Palakovic v. Wetzel, 854 F.3d 209, 220 (3d Cir. 2017) (internal quotation marks

and alterations omitted) (quoting Burtch v. Millberg Factors, Inc., 662 F.3d 212,

221 (3d Cir. 2011)).

      Complaints brought pro se are afforded more leeway than those drafted by

attorneys. In determining whether to dismiss a complaint brought by a pro se

litigant, a federal district court is “required to interpret the pro se complaint

liberally.” Sause v. Bauer, 138 S. Ct. 2561, 2563 (2018). “[A] pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson, 551 U.S. at 94. Nevertheless, “pro se


                                            5
litigants still must allege sufficient facts in their complaints to support a claim.”

Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013).



   B. The Scranton Police Department is Not a Proper Party in a 42 U.S.C. §
      1983 Action.

      At the outset, we note that the Scranton Police Department is not a “person”

for purposes of § 1983. It is well-settled that “[s]ection 1983 imposes civil liability

upon any person who, acting under the color of state law, deprives another

individual of any rights, privileges, or immunities secured by the Constitution or

laws of the United States.” Shuman v. Penn Manor School Dist., 422 F.3d 141, 146

(3d Cir. 2005). Section 1983 “does not create any new substantive rights but

instead provides a remedy for the violation of a federal constitutional or statutory

right.” Id. To establish a claim under § 1983, the plaintiff must establish a

deprivation of a federally protected right and that this deprivation was committed

by a person acting under color of state law. Woloszyn v. County of Lawrence, 396

F.3d 314, 319 (3d Cir. 2005).

      In Monell v. Department of Social Services, 436 U.S. 658 (1978), the Court

held that local governments are “persons” and are subject to suit under §1983.

Following Monell, courts have concluded that a police department is a sub-unit of

the local government and, as such, is merely a vehicle through which the

municipality fulfills its policing functions. See e.g. Johnson v. City of Erie, Pa.,
                                            6
834 F. Supp. 873, 878-79 (W.D. Pa. 1993). Thus, while a municipality may be

liable under § 1983, a police department, as a mere sub-unit of the municipality,

may not. Id. Similarly, judges within this district have concluded that a police

department, such as the defendant here, is merely a subunit of the local government

and is not, itself, amenable to suit under § 1983. See e.g. Terrell v. City of

Harrisburg Police Dept., 549 F.Supp.2d 671, 686 (M.D.Pa. 2008)(Conner, J.) (“It

is well-settled that police departments operated by municipalities are not “persons”

amenable to suit under § 1983.”); Holland v. Pocono Regional Police Department,

3:13-CV-1406, 2013 WL 3973080, at *13 (M.D.Pa. July 31, 2013)(Carlson, M.J.)

(report and recommendation citing cases holding that a police department is not a

“person” for purposes of § 1983 and, therefore, is not a proper defendant in a §

1983 action), report and recommendation adopted, 2013 WL 3973080 at *1

(Mariani, J.); Golya v. Golya No. 3:05-CV-0100, 2007 WL 2301085, at *9 (M.D.

Pa. Aug. 9, 2007)(Vanaskie, J.). Further, although we are not aware of a

precedential opinion by the Third Circuit on this point, in a non-precedential

opinion, the Third Circuit reached the same conclusion. See Martin v. Red Lion

Police Dept., 146 F. App’x 558, 562 n. 3 (3d Cir. 2005)(per curiam). Following

this authority, the Scranton Police Department is not a proper defendant in this

action.




                                           7
      To the extent that Murray intended to name the City of Scranton itself as a

defendant, the complaint nevertheless fails to state a claim upon which relief may

be granted. A municipality cannot be held liable for the unconstitutional acts of its

employees on a theory of respondeat superior. Monell, 436 U.S.at 691. To state a

claim against a municipality, the plaintiff must allege that the violation of his rights

was caused either by a policy or custom of the municipality. Id. at 694; Berg v.

County of Allegheny, 219 F.3d 261, 275 (3d Cir. 2000). This custom must be so

“widespread as to have the force of law.” Bd. Of Cty. Comm’rs of Bryan Cty. v.

Brown, 520 U.S. 397, 403 (1997). A plaintiff must further “allege that a ‘policy or

custom’ of [the defendants] was the ‘moving force’ behind the [constitutional]

violation.” Grayson v. Mayview Stat Hosp., 293 F.3d 103, 107 (3d Cir. 2002)

(citing Brown, 520 U.S. at 404).

      Murray failed to allege any facts from which it can reasonably be inferred

that a policy or custom resulted in a violation of his constitutional rights. Thus, the

complaint fails to state a claim upon which relief may be granted.




                                           8
    C. If Murray’s Criminal Prosecution is Pending We Should Abstain from
       Interfering Pursuant to the Younger Abstention Doctrine.

      Murray does not mention the status of the underlying charges.2 Knowing

the status of the underlying charges is necessary for analyzing the complaint,

because if prosecution is still pending against Murray for charges resulting from

the arrest of which he is complaining, he seemingly invites us to enjoin a pending

state case. To the extent Murray is seeking interference with a pending state case,

Murray’s pleading runs afoul of the Younger abstention doctrine.

      Under the Younger abstention doctrine, “[a] federal district court has

discretion to abstain from exercising jurisdiction over a particular claim where

resolution of that claim in federal court would often offend principles of comity by

interfering with an ongoing state proceeding.” Addiction Specialists, Inc. v. Twp. of

Hampton, 411 F.3d 399, 408 (3d Cir. 2005) (citing Younger v. Harris, 401 U.S. 37,

41 (1971). “Younger applies to only three exceptional categories of proceedings:

(1) ongoing state criminal prosecutions; (2) certain civil enforcement proceedings;

and (3) pending civil proceedings involving certain orders uniquely in the

furtherance of the state courts ability to perform their judicial functions.” Malhan



2
  We attempted to determine the status of Murray’s prosecution by utilizing the
website of the Unified Judicial System of Pennsylvania (“UJS”). We used
information from the affidavit of probable cause attached to Murray’s complaint to
look up docket information on UJS, and UJS had no criminal case information
whatsoever involving Murray.
                                          9
v. Sec'y United States Dep't of State, 938 F.3d 453, 462 (3d Cir. 2019). Discretion

to abstain under Younger can be exercised when “(1) there are ongoing state

proceedings that are judicial in nature; (2) the state proceedings implicate

important state interests; and (3) the state proceedings afford an adequate

opportunity to raise federal claims.” Id.

         Murray does not mention the status of the underlying charges. Thus,

Murray’s complaint should be dismissed because we are without well-pleaded

facts to make a determination as to whether the Younger abstention doctrine should

apply.



   D. Murray Does Not State a False Arrest Claim Under § 1983 Upon Which
      Relief Can be Granted.

         In any event, the complaint fails to state a false arrest claim upon which

relief can be granted, because Murray does not plead sufficient facts to show

officers lacked probable cause. The Fourth Amendment states, in pertinent part,

that “[t]he right of the people to be secure in their persons … against unreasonable

searches and seizures, shall not be violated, and no Warrants shall issue, but upon

probable cause….” U.S. CONST. Amend. IV. “To state a claim for false arrest

under the Fourth Amendment, a plaintiff must establish: (1) that there was an

arrest; and (2) that the arrest was made without probable cause.” James v. City of

Wilkes-Barre, 700 F.3d 675, 680 (3d Cir. 2012). “The probable-cause standard is
                                            10
incapable of precise definition or quantification into percentages because it deals

with probabilities and depends on the totality of the circumstances.” Maryland v.

Pringle, 540 U.S. 366, 371 (2003). “Probable cause to arrest exists when the facts

and circumstances within the arresting officer’s knowledge are sufficient in

themselves to warrant a reasonable person to believe that an offense has been or is

being committed by the person to be arrested.” Orsatti v. New Jersey State Police,

71 F.3d 480, 483 (3d Cir. 1995). An “officer may draw inferences based on his

own experience in deciding whether probable cause exists.” Ornelas v. United

States, 517 U.S. 690, 700 (1996). Moreover, “‘it is well settled that an arrest may

be made upon hearsay evidence; and indeed, the ‘reasonable cause’ necessary to

support an arrest cannot demand the same strictness of proof as the accused’s guilt

upon a trial.’” Draper v. U.S., 358 U.S. 307, 332 n. 4 (1959) (quoting U.S. v.

Heitner, 149 F.2d 105, 106 (2d Cir. 1945)); U.S. v. Guller, 101 F. Supp. 176, 179

(E.D. Pa. 1951).

      According to Murray, his arrest was premised solely on hearsay evidence.

Doc. 1 at 2. Despite this claim, Murray alleges that police did not speak to him or

a witness and did not obtain video surveillance. Id. Murray also alleges facts that

show police did speak to him and did obtain physical evidence. Id. at 2.

Specifically, Murray claims he told officers that he was in fact test firing his rifle

out at the dumpster behind the Econo Lodge, and that officers seized the rifle and


                                           11
pellets from his room. Id. Assuming arguendo that probable cause for Murray’s

arrest was based solely on hearsay evidence, hearsay evidence may be the basis for

an arrest. See Draper, 358 U.S. at 332 n. 4. Thus, dismissal is also warranted

because Murray fails to state a claim pursuant to § 1983.



       E. Murray’s Complaint Should be Dismissed with Leave to Amend.

      Before dismissing a complaint for failure to state a claim upon which relief

may be granted under the screening provisions of 28 U.S.C. § 1915, the court must

grant the plaintiff leave to amend his complaint unless amendment would be

inequitable or futile. See Grayson v. Mayview State Hospital, 293 F.3d 103, 114

(3d Cir. 2002). In light of the liberal-amendment requirement, although this

screening merits analysis calls for dismissal of the 42 U.S.C. § 1983 claim, Murray

should be granted another, final opportunity to state a 42 U.S.C. § 1983 claim by

endeavoring to promptly file an amended complaint. Thus, the 42 U.S.C. § 1983

claim against the Scranton Police Department should be dismissed, but the

dismissal should be without prejudice to Murray filing an amended complaint.




                                         12
IV. Order.

      For the Foregoing reasons, IT IS ORDERED that Murray shall file an

amended complaint on or before April 24, 2020. 3



                                             S/Susan E. Schwab
                                             Susan E. Schwab
                                             Chief United States Magistrate Judge




3
  Any amended complaint must be titled as an amended complaint and must
contain the docket number of this case. Fed. R. Civ. P. 10(a). “The plaintiff is
advised that any amended complaint must be complete in all respects.” Young v.
Keohane, 809 F. Supp. 1185, 1198 (M.D. Pa. 1992). “It must be a new pleading
which stands by itself as an adequate complaint without reference to the complaint
already filed.” Id. “Also in general, an amended pleading—like [any] amended
complaint here—supersedes the earlier pleading and renders the original pleading a
nullity.” Palakovic v. Wetzel, 854 F.3d 209, 220 (3d Cir. 2017). In other words, if
an amended complaint is filed, the original complaint will have no role in the
future litigation of this case. Any amended complaint must also comply with the
pleading requirements of the Federal Rules of Civil Procedure, including the
requirements that the complaint contain “a short and plain statement of the grounds
for the court’s jurisdiction,” “a short and plain statement of the claim,” and “a
demand for the relief sought.” Fed. R. Civ. P. 8(a)(1)–(3). Further, “[e]ach
allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1). “A party
must state its claims or defenses in numbered paragraphs, each limited as far as
practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). And to the
extent it would promote clarity to do so, “each claim founded on a separate
transaction or occurrence . . . must be stated in a separate count.” Id.
                                        13
